Fremont-Smith, J.
I conclude that my decision and order so affect the ultimate merits of the above-captioned action that the matter ought to be determined by the Appeals Court before any further proceedings in this Court, because a determinative decision either way at this juncture would, if reversed on appeal, taint all further proceedings, including the trial. Accordingly, I hereby certify the legal question addressed in my decision and order to the Appeals Court to enable that court to clarify the issue so as to permit pre-trial discovery and the trial itself to proceed on a legally correct basis. See G.L.c. 231 §111; Mass.R.Civ.P. 64; Heck v. Commonwealth, 397 Mass. 336, 338-39 (1986); and Peerless Insurance Company v. Hartford Insurance Company, 34 Mass.App.Ct. 534, 535 (1993).
Pursuant to Mass. R.A.P. 5, the defendants shall be designated the appellants in this matter.